 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:17-MC-00039-WBS-CKD
12                 Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING
13                 v.                                   TIME FOR FILING A COMPLAINT FOR
                                                        FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATELY $138,531.79 IN                       INDICTMENT ALLEGING FORFEITURE
     ESCROW PROCEEDS OF 2306
15   NIGHTINGALE AVE., STOCKTON,
     CALIFORNIA,
16
                   Defendant.
17

18          It is hereby stipulated by and between the United States of America and claimant Janet

19 Paniagua (“claimant” or “Paniagua”), by and through their respective counsel, as follows:

20          1.     On or about December 8, 2016, claimant Paniagua filed a claim in the administrative

21 forfeiture proceedings with the Federal Bureau of Investigation (“FBI”) with respect to the

22 Approximately $138,531.79 in Escrow Proceeds of 2306 Nightingale Ave., Stockton, California

23 hereafter “defendant currency”), which was seized on September 2, 2016.

24          2.     The FBI has sent the written notice of intent to forfeit required by 18 U.S.C. §

25 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

26 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the claimant has filed

27 a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

28          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
                                                      1
                                                                            Stipulation to Extend Time to File Complaint
 1 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 2 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 3 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 4 the parties. That deadline was March 8, 2017.

 5          4.      By Stipulation and Order filed March 3, 2017, the parties stipulated to extend to June 6,

 6 2017, the time in which the United States is required to file a civil complaint for forfeiture against the

 7 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 8 forfeiture.

 9          5.      By Stipulation and Order filed May 31, 2017, the parties stipulated to extend to

10 September 5, 2017, the time in which the United States is required to file a civil complaint for forfeiture

11 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

12 subject to forfeiture.

13          6.      By Stipulation and Order filed August 31, 2017, the parties stipulated to extend to

14 October 5, 2017, the time in which the United States is required to file a civil complaint for forfeiture

15 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

16 subject to forfeiture.

17          7.      By Stipulation and Order filed October 10, 2017, the parties stipulated to extend to

18 November 6, 2017, the time in which the United States is required to file a civil complaint for forfeiture

19 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

20 subject to forfeiture.

21          8.      By Stipulation and Order filed November 3, 2017, the parties stipulated to extend to

22 January 5, 2018, the time in which the United States is required to file a civil complaint for forfeiture

23 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

24 subject to forfeiture.

25          9.      By Stipulation and Order filed December 27, 2017, the parties stipulated to extend to

26 March 6, 2018, the time in which the United States is required to file a civil complaint for forfeiture

27 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

28 subject to forfeiture.
                                                         2
                                                                             Stipulation to Extend Time to File Complaint
 1          10.     By Stipulation and Order filed March 2, 2018, the parties stipulated to extend to May 4,

 2 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 4 forfeiture.

 5          11.     By Stipulation and Order filed May 2, 2018, the parties stipulated to extend to August 2,

 6 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

 7 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 8 forfeiture.

 9          12.     By Stipulation and Order filed July 27, 2018, the parties stipulated to extend to October

10 1, 2018, the time in which the United States is required to file a civil complaint for forfeiture against

11 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

12 forfeiture.

13          13.     By Stipulation and Order filed October 1, 2018, the parties stipulated to extend to

14 December 31, 2018, the time in which the United States is required to file a civil complaint for

15 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

16 currency is subject to forfeiture.

17          14.     By Stipulation and Order filed December 21, 2018, the parties stipulated to extend to

18 April 1, 2019, the time in which the United States is required to file a civil complaint for forfeiture

19 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

20 subject to forfeiture.

21          15.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

22 July 1, 2019, the time in which the United States is required to file a civil complaint for forfeiture

23 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

24 subject to forfeiture.

25 ///

26 ///

27 ///

28 ///
                                                         3
                                                                              Stipulation to Extend Time to File Complaint
 1          15.    Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to July 1, 2019.

 4   Dated:       3/22/2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
 5

 6                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
 7                                                           Assistant U.S. Attorney
 8

 9   Dated:       3/22/2019                                   /s/ Mark J. Reichel
                                                             MARK J. REICHEL
10                                                           Attorney for Janet Paniagua
                                                             (authorized via email)
11

12
            IT IS SO ORDERED.
13

14
            DATED: March 27, 2019
15

16

17                                             _______________________________________
                                               MORRISON C. ENGLAND, JR.
18                                             UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                         4
                                                                              Stipulation to Extend Time to File Complaint
